Exhibit 99.9 Joint Filing Agreement In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned does hereby consent and agree to the joint filing on behalf of each of them of a Statement on Schedule 13D/A and all amendments thereto with respect to the units representing limited partner interests in Enterprise Products Partners L.P. beneficially owned by each of them, and to the inclusion of this Joint Filing Agreement as an exhibit thereto. Dated: September 10, 2009 /s/ Dan L. Duncan Dan L. Duncan Dated: September 10, 2009 DFI DELAWARE HOLDINGS L.P. By:DFI Delaware General, LLC, Its general partner By:/s/ Darryl E. Smith Darryl E. Smith Manager Dated: September 10, 2009 EPCO, Inc. By:/s/ W. Randall Fowler W. Randall Fowler President, Chief Executive Officer and Director Dated: September 10, 2009 DUNCAN FAMILY INTERESTS, INC. By:/s/ Darryl E. Smith Darryl E. Smith Treasurer and Director Dated: September 10, 2009 DAN DUNCAN LLC By:/s/ W. Randall Fowler W. Randall Fowler Executive Vice President, Chief Financial Officer, Treasurer and Manager Dated: September 10, 2009 DD SECURITIES LLC By:/s/ W. Randall Fowler W. Randall Fowler Executive Vice President, Chief Financial Officer, Treasurer and Manager Dated: September 10, 2009 EPCO HOLDINGS, INC. By: /s/ W. Randall Fowler W. Randall Fowler President, Chief Executive Officer and Director Dated: September 10, 2009 EPCO/FANTOME, LLC By: /s/ W. Randall Fowler W. Randall Fowler President, Chief Executive Officer and Director Dated: September 10, 2009 ENTERPRISE GP HOLDINGS L.P. By: EPE HOLDINGS, LLC, its General Partner By:DAN DUNCAN LLC, its Sole Member By:/s/ W. Randall Fowler W. Randall Fowler Executive Vice President, Chief Financial Officer, Treasurer and Manager
